DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2010123172A. (Note:  A machine translation is attached to this office communication.)
KR ‘172 discloses arylamino compounds for organic electronic elements (see title).  The general arylamino formula is the following formula 1 (see bottom of page 3 of translation):

    PNG
    media_image1.png
    108
    236
    media_image1.png
    Greyscale
.
At least one exemplified compound of the general formula includes the following compound 30:

    PNG
    media_image2.png
    154
    189
    media_image2.png
    Greyscale
.
In the above compound 30, the compound is within instant formula 1-1 of instant claim 5. 

	Regarding claim 7, the corresponding A23 and A24 are benzene in compound 30.
	Regarding claim 8, corresponding instant Y11 to Y13 groups are phenyl in compound 30.
	Regarding claim 9, corresponding instant Y11 to Y13 groups are formula 5-1 in compound 30.
	Regarding claim 10, corresponding instant Y11 to Y13 groups are formula 6-1 in compound 30.
	Regarding claim 11, corresponding instant L11 to L14 are single bond in compound 30.
	Regarding claim 12, the groups are not required as a11, a12, a13 and a14 may be zero.
	Regarding claim 13, the “R” groups are hydrogen in compound 30.
	Regarding claim 14, Formula 1-1 of claim 5 only requires X11, which corresponds to formula 2-101 of claim 14 in compound 30.
Regarding claim 15, Formula 1-1 of claim 5 only requires X11, which corresponds to formula 2-101A of claim 15 in compound 30.
	Regarding claims 16 and 17, the compound is not required to be selected as formulas 1-3 to 1-5.
	Regarding claim 18, compound 30 is within instant formula 1-1.
	Regarding claim 19, compound 30 is within instant formula 1-11 and X11 is 2-101A.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2010123172A.
KR ‘172 discloses arylamino compound for organic electronic elements (see title).  The general arylamino formula 1 is the following (see bottom of page 3 of translation):

    PNG
    media_image1.png
    108
    236
    media_image1.png
    Greyscale
.
At least one exemplified compound of the general formula includes the following compound 30 (see page 5 of foreign patent document):

    PNG
    media_image2.png
    154
    189
    media_image2.png
    Greyscale
.
In the above compound 30, the compound is within instant formula 1-1 of instant claim 1.
	Regarding device claims 1 to 3, KR ‘172 discloses general formula 1 type of compounds in an element such as an OLED (see page 2 of translation).  The compounds have high hole injection and transportation ability (see page 4 of translation).  KR ‘172 does not set forth a device example using example compound 30, but does discuss forming devices using the formula 1 type compounds in a hole transport layer of an organic light emitting device (see page 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a light emitting device having layers as disclosed and to have selected 
	Regarding obvious further compounds of formula 1 of KR ‘172 that are not expressly shown as example compounds per instant formula 1-1 to 1-8 compounds of instant claims 1 to 19, the KR ‘172 formula 1 (see translation page 4) is defined to include R1 and R2 may bond to form a ring and Ar1 to Ar3 are independently selected as aryl or heteroaryl (see translation pages 4-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed KR ‘172 compounds as disclosed, which also meet the requirements of claimed compounds, because KR ‘172 teaches groups the same for the diamine formula 1 as groups set forth within the amine compounds of the instant claims.  One would expect to achieve functional compounds for a light emitting device according to the disclosure of KR ‘172 with a predictable result and a reasonable expectation of success.
Regarding claim 20, KR ‘172 discloses arylamino compound for organic electronic elements (see title).  The general arylamino formula 1 is the following (see bottom of page 3 of translation):

    PNG
    media_image1.png
    108
    236
    media_image1.png
    Greyscale
.
At least one exemplified compound of the general formula includes the following compound 30 (see page 5 of foreign patent document):

    PNG
    media_image2.png
    154
    189
    media_image2.png
    Greyscale
; however, KR ‘172 fails to exemplify a formula 1 compound the same as an example compound the same as shown in instant claim 20.  KR ‘172 compound 30 is the same as instant compound 51 
    PNG
    media_image3.png
    109
    144
    media_image3.png
    Greyscale
 of claim 20 except for a phenyl group is in place of the instant Y12 or Y13 group as biphenyl in the instant compound 51 corresponding to instant formula 1-1.   While a compound the same as instant 51 is not exemplified in KR ‘172, a KR ‘172 Ar1 to Ar3 group may be selected as C6 to C50 arylene group (see page 5 of translation).  An aryl group is defined to include biphenyl (see bottom half of page 5 of the translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound according to general formula 1 as defined and to have arrived at a compound the same as instant compound 51, because KR ‘172 defines a formula 1 to include groups the same as instant compound 51.  One would expect to achieve KR ‘172 compounds for an OLED within the disclosure of KR ‘172 with a predictable result and a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2010123172A in view of Lee et al. (US 10,069,085 B2).
KR 2010123172A is relied upon as set forth above.
KR ‘172 teaches compounds according to formula 1 for a hole transport layer of a light emitting device (see above rejection), but is silent with respect to teaching further adding a p-.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0200928 A1 describes diamine compounds of a Formula 1 where X may be naphthyl (see columns 3 to 3):

    PNG
    media_image4.png
    83
    250
    media_image4.png
    Greyscale
.
US 2010/0032656 A1 teaches phenyl-naphthyl diamine compounds of a Formula 1 and a Formula 2 (see abstract):

    PNG
    media_image5.png
    199
    290
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    296
    media_image6.png
    Greyscale
.
Non-patent literature reference Chem. Rev. (2007), 107, pages 953-1010 sets forth an overview of charge carrier transporting materials such as amine compounds for devices (see hole-transporting material discussion starting at page 969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786